Citation Nr: 1233669	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic sinus disability, to include sinusitis and allergic rhinitis.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a March 2011 rating decision issued by the Appeals Management Center (AMC), in Washington, D.C.  In the April 2006 rating decision, the RO, in relevant part, denied the Veteran's claim of entitlement to service connection for a chronic sinus disability.  In the March 2011 rating decision, the AMC granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective October 27, 2005.

In a December 2009 decision, the Board reopened the Veteran's claim of entitlement to service connection for sinusitis and remanded that issue to the RO, via the AMC, for additional development.  The Board again remanded that issue to the RO via the AMC for still further development in June 2011.  

The issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for tinnitus was previously referred to the Agency of Original Jurisdiction (AOJ) in the Board's June 2011 remand.  It appears, however, that the AOJ still has not adjudicated the issue.  Therefore, it is again referred to the AOJ for appropriate action.  

For the reasons described below, the Veteran's appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets further delay in adjudicating his appeal, it is necessary to pursue still additional development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Regarding the Veteran's service connection claim for a chronic sinus disability, he specifically alleges that his sinus problems originated during his active service, including as a result of ruptured sinuses due to diving activities.  He maintains that that he has had chronic sinus related problems since his discharge from active service.

The Board's prior remands of this issue have primarily focused on affording the Veteran an adequate VA examination in order to diagnose and describe his sinus condition and to obtain an opinion regarding the nature and etiology of the condition.  While the Veteran was afforded his most recent VA examination in July 2011, the Board finds that there are multiple deficiencies in that examination report.  

First, while the VA examiner diagnosed the Veteran with allergic rhinitis, he indicated that he did not find evidence of acute or chronic sinusitis.  He further indicated, however, that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  He did not indicate what further testing or objective data would be required to render "a more definitive diagnosis."  Additionally, while the VA examiner performed an examination on the Veteran, the report reveals that he did not conduct any radiologic or other testing to confirm or support physical findings.  Instead, the examiner relied heavily on a November 1997 sinus X-ray which revealed a normal paranasal sinus series.  Relying on these 14 year old X-rays would appear to be even less reliable given the fact that the examiner indicated earlier in the examination report that the Veteran had a prior history of sinusitis, and that the prior diagnosis had been made by X-ray only, and not as a result of clinical findings.  

Similarly, the Board observes that while the VA examiner indicated that there was no clinical evidence to support a sinusitis diagnosis, the Veteran had been diagnosed with sinusitis in September 2005, during a VA primary care consultation.  Notably, this diagnosis was made one month prior to the date he filed his petition to reopen his service connection claim.  The examiner did not acknowledge this diagnosis, however, when indicating that the Veteran did not currently have sinusitis and implying that he had not had sinusitis since the time of his November 1997 X-rays.

Finally, in the July 2011 remand, the Board emphasized that the VA examiner must acknowledge the Veteran's complaints of a continuity of symptomatology of sinus problems since his separation from active service.  While the examiner noted the Veteran's reported date of onset of a sinus condition during active service, he did not specifically address the Veteran's contentions when finding that his allergic rhinitis was not caused by or a result of active service, including his in-service treatment for sinusitis.  Rather, the examiner again appeared to rely primarily on a lack of evidence of treatment of a sinus condition until 1995, many years after service, even though the Veteran initially filed a claim for service connection for sinusitis in 1986 and indicated that he had received earlier treatment from a Dr. Criss, who had since retired and moved away from the Veteran's geographical area.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on an absence of medical records to provide a negative opinion).

For these reasons, the Board finds that this matter must be remanded in order for the Veteran to be afforded yet another VA examination to properly diagnosis his current sinus disability and to obtain an opinion regarding the nature and etiology of his condition based on all of the evidence of record.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

In remanding this issue, the Board specifically notes that the Veteran is competent to report an onset of sinus problems during service and he is competent to report a continuity of symptomatology of sinus conditions since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  In determining whether service connection is warranted for a claim, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  See 38 C.F.R. § 3.303(b) (2011).  Therefore, on remand, the VA examiner should recognize this lay evidence as potentially competent to support the presence of disability even where it is not corroborated by contemporaneous medical evidence.  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.

Finally, with respect to the Veteran's claim for an initial compensable disability rating for service-connected bilateral hearing loss, the Board finds that the Veteran filed a timely notice of disagreement (NOD) with the AMC's March 2011 rating decision that granted service connection for that disability and assigned a noncompensable disability rating.  In this regard, the Veteran specifically filed an NOD expressing his disagreement with the assigned noncompensable disability rating on March 22, 2012, within one year of the date of issuance of the March 2011 rating decision.  Thus, remand for issuance of an SOC with respect to that issue is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, to include from the Jacksonville and Gainesville VA treatment facilities, dated since August 2011.

2.  Thereafter, schedule the Veteran for a VA examination with an otolaryngology (ENT) specialist.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests, to include X-rays of the Veteran's sinuses, should be conducted.

The examiner should describe and diagnose all current sinus disabilities found to be present, to include sinusitis, allergic rhinitis, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sinus disability, including sinusitis and/or allergic rhinitis, had its clinical onset during active service or is related to any in-service disease or injury, including the Veteran's in-service treatment for sinusitis and the diving incident where his sinuses were ruptured.  In providing this opinion, the examiner must acknowledge the Veteran's complaints of a continuity of symptomatology of sinus problems since service.  The examiner must also acknowledge the evidence of record showing that the Veteran had been diagnosed with sinusitis during a September 2005 VA primary care consultation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Send the Veteran a statement of the case with respect to the issue of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  If he perfects an appeal by submitting a timely and adequate substantive appeal on that issue, then the issue should be returned to the Board for further appellate review.

5.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



